—In an action to recover damages for personal injuries, Mergim Bazhdari appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 5, 2000, which awarded Felberbaum, Halbridge & Wirth 25% of the total attorney’s fee due from a settlement in the underlying personal injury action and an award in the related underinsured motorist arbitration proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in apportioning the attorney’s fee in this case (see, Ebrahimian v Long Is. R. R., 269 AD2d 488; Melvin v City of New York, 244 AD2d 390; Matter of Budin Reisman & Schwartz v Giamboi, Reiss & Squitieri, 224 AD2d 325). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.